I concur in the opinion of Mr. Justice Carter with this exception: I think that the half interest in the 74 acres which was devised to Rachael Davis for life, under the will, became vested in the grandchildren who were alive at the time of the death of the testator, and is not intestate property distributable among his heirs. It makes no difference that Rachael predeceased the testator, as the will makes the same disposition in reference to Rachael as to Drucilla.
This is assuming that the will is correctly outlined in the complaint, which is all that is before us. This is not intended as a proceeding to construe the will, and nothing now decided should foreclose a construction of it with the entire will before the Court. The main points decided are that partition of the 74 acres may now be had among the grandchildren, and that as to these tracts of 36 acres each, devised to John Q. Davis, Elizabeth Freeman, and James H. Davis, it may not be until the falling in of the respective life estates; and that, then, the grandchildren who may be alive at those respective dates will be entitled to the fee.
MESSRS. JUSTICES BLEASE and STABLER concur.